DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a movable supply unit” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15,
	Lines 2-4 recite “forming a processing liquid film over the semiconductor wafer; and maintaining a predetermined thickness of the processing liquid film in a drying process” which renders the claim indefinite since the claim does not set forth any structure or action corresponding with the steps of “forming a processing liquid film” and “maintaining a predetermined thickness of the processing liquid film in a drying process”.  It is unclear how the step of “forming a processing liquid film” is distinct from the step of dispensing a processing liquid over the semiconductor wafer established in independent claim 9.  It is further unclear what method applicant is intending to encompass because said step of “maintaining a predetermined thickness of the processing liquid film in a drying process” does not define any active, positive steps delimiting how maintaining a predetermined thickness of the processing liquid film
 is actually practiced in a drying process.  Claim 15 does not define any active, positive steps delimiting how said “drying process” is actually practiced.  The scope of the claim is unascertainable and therefore deemed indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 9-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2006/0011300 to Kim et al. (hereafter “Kim”).
Regarding claim 1,
Kim discloses a method for cleaning a semiconductor wafer [¶0002], comprising: 
placing a semiconductor wafer over a supporter (200) arranged around a central axis (at 102) of a spin base (100) [Fig. 2-3; ¶0026-¶0027]; 
securing the semiconductor wafer using a clamping member (260) positioned on the supporter, wherein the movement of the semiconductor wafer during the placement of the semiconductor wafer over the supporter is guided by a guiding member (224) located over the clamping member [Fig. 2-3; ¶0027-¶0028]; 
spinning the semiconductor wafer by rotating the spin base (via 104) about the central axis [Fig. 2; ¶0006, ¶0026]; and 
dispensing a processing liquid (via 360) over the semiconductor wafer [Fig. 2; ¶0025-¶0026].  
Regarding claim 2,
Kim discloses the method as claimed in claim 1, wherein when the semiconductor wafer is secured by the clamping member (260), an outer edge of the semiconductor wafer is received in a groove (concave surface of 262) formed on a lateral surface of the clamping member [Fig. 3-5; ¶0028].  
Regarding claim 4,
Kim discloses the method as claimed in claim 1, wherein after the semiconductor wafer is placed on the supporter, the semiconductor wafer is supported by two supporting regions (222) of the supporter, and the processing liquid flows along narrow spaces formed between the semiconductor wafer and the two supporting regions [Fig. 3; ¶0027].  
Regarding claim 9,
Kim discloses a method for cleaning a semiconductor wafer [¶0002], comprising: 
placing a semiconductor wafer over a supporter (200) arranged around a central axis (at 102) of a spin base (100) [Fig. 2-3; ¶0026-¶0027]; 
guiding the placement of the semiconductor wafer over the supporter by a guiding member (224) [Fig. 3; ¶0027]; 
locating the semiconductor wafer adjacent to a groove (concave surface of 262) formed on a lateral surface of a clamping member (260), wherein the clamping member is positioned between the supporter and the guiding member [Fig. 3-5; ¶0028]; 
spinning the semiconductor wafer by rotating the spin base (via 104) about the central axis [Fig. 2; ¶0006, ¶0026]; and 
dispensing a processing liquid over the semiconductor wafer [Fig. 2; ¶0025-¶0026].  
Regarding claim 10,
Kim discloses the method as claimed in claim 9, wherein the groove (concave surface of 262) is formed immediately adjacent to a top surface of the supporter [Fig. 3-4; ¶0028].
Regarding claim 11,
Kim discloses the method as claimed in claim 9, further comprising rotating the clamping member (260) at a guiding angle [see Fig. 5], wherein a first distance is formed between the central axis and the lateral surface (at concave surface of 262) at the guiding angle, and the first distance is greater than a radius of the semiconductor wafer [Fig. 5; ¶0028].  
Regarding claim 12,
Kim discloses the method as claimed in claim 1, further comprising rotating the clamping member (260) at a securing angle [see Fig. 4], wherein a second distance is formed between the central axis and the lateral surface (at concave surface of 262) at the securing angle, and the second distance is smaller than the first distance [Fig. 4-5; ¶0028].  
Regarding claim 13,
Kim discloses the method as claimed in claim 9, further comprising supporting the semiconductor wafer by two separated supporting regions (222) of the supporter [Fig. 3; ¶0027].  
Regarding claim 16, 
Kim discloses a method for cleaning a semiconductor wafer [¶0002], comprising: 
placing a semiconductor wafer over a supporter (100, comprising combined elements 120 and 140) arranged around a central axis of a spin base (102) [Fig. 2-3; ¶0026]; 
securing the semiconductor wafer using a clamping member (260) positioned on the supporter, wherein the semiconductor wafer is supported by two supporting regions (120 and 140) of the supporter, and a segment of an outer edge of the semiconductor wafer is located between the two supporting regions of the supporter and separated from the supporter in a top view [Fig. 2-3; ¶0026-¶0028]; 
spinning the semiconductor wafer by rotating the spin base (via 104) about the central axis [Fig. 2; ¶0006, ¶0026]; and 
dispensing a processing liquid (via 360) over the semiconductor wafer [Fig. 2; ¶0025-¶0026].  
Regarding claim 17,
Kim discloses the method as claimed in claim 16, wherein the outer edge of the semiconductor wafer is located adjacent to a groove (concave surface of 262) of the clamping member when the semiconductor wafer is secured [Fig. 3-5; ¶0028].
Regarding claim 18,
Kim discloses the method as claimed in claim 16, further comprising guiding the placement of the semiconductor wafer over the supporter by a guiding member (224) located over the clamping member [Fig. 3; ¶0027].
Regarding claim 19,
Kim discloses the method as claimed in claim 16, wherein to secure the semiconductor wafer with the clamping member, the supporter (100) is rotated about a rotation axis (via 102), wherein the clamping member (260) is offset from the rotation axis [Fig. 2-3; ¶0026-¶0028].  
Regarding claim 20,
Kim discloses the method as claimed in claim 16, further comprising supplying a cleaning liquid (via 360) from a movable supply unit (300) located above a center region of the semiconductor wafer [Fig. 2; ¶0026].

Claims 1-3, 9-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2014/0261162 to Yamaguchi (hereafter “Yamaguchi”).
Regarding claim 1,
Yamaguchi discloses a method for cleaning a semiconductor wafer, comprising: 
placing a semiconductor wafer (W) over a supporter (18) arranged around a central axis (A1) of a spin base (11) [Fig. 1, 5; ¶0052-¶0054]; 
securing the semiconductor wafer using a clamping member (17) positioned on the supporter, wherein the movement of the semiconductor wafer during the placement of the semiconductor wafer over the supporter is guided by a guiding member (16) located over the clamping member [Fig. 1, 5; ¶0052-¶0054, ¶0057-¶0060]; 
spinning the semiconductor wafer by rotating the spin base (via 15) about the central axis (A1) [Fig. 1; ¶0049, ¶0079]; and 
dispensing a processing liquid (e.g. via 34) over the semiconductor wafer [Fig. 1; ¶0080-¶0082].  
Regarding claim 2,
Yamaguchi discloses the method as claimed in claim 1, wherein when the semiconductor wafer is secured by the clamping member (17), an outer edge of the semiconductor wafer is received in a groove formed on a lateral surface of the clamping member [Fig. 5; ¶0053].
Regarding claim 3,
Yamaguchi discloses the method as claimed in claim 1, wherein to secure the semiconductor wafer with the clamping member (17), the supporter is rotated about a rotation axis (A2), wherein the clamping member is offset from the rotation axis [Fig. 3-4; ¶0052].  
	Regarding claim 9,
	Yamaguchi discloses a method for cleaning a semiconductor wafer, comprising: 
placing a semiconductor wafer (W) over a supporter (18) arranged around a central axis (A1) of a spin base (11) [Fig. 1, 5; ¶0052-¶0054]; 
guiding the placement of the semiconductor wafer over the supporter by a guiding member (16) [Fig. 1, 5; ¶0057-¶0060]; 
locating the semiconductor wafer adjacent to a groove (20) formed on a lateral surface of a clamping member (17), wherein the clamping member is positioned between the supporter and the guiding member [Fig. 1, 5; ¶0052-¶0054]; 
spinning the semiconductor wafer by rotating the spin base (via 15) about the central axis (A1) [Fig. 1; ¶0049, ¶0079]; and 
dispensing a processing liquid (e.g. via 34) over the semiconductor wafer [Fig. 1; ¶0080-¶0082].  
Regarding claim 10,
Yamaguchi discloses the method as claimed in claim 9, wherein the groove (20) is formed immediately adjacent to a top surface of the supporter (at 23) [Fig. 5; ¶0053].  
Regarding claim 11,
Yamaguchi discloses the method as claimed in claim 9, further comprising rotating the clamping member (17) at a guiding angle [open position, see Fig. 4B], wherein a first distance is formed between the central axis (A1) and the lateral surface at the guiding angle, and the first distance is greater than a radius of the semiconductor wafer [Fig. 4B; ¶0055-¶0056].  
Regarding claim 12,
Yamaguchi discloses the method as claimed in claim 11, further comprising rotating the clamping member (18) at a securing angle [close position, see Fig. 4A], wherein a second distance is formed between the central axis and the lateral surface at the securing angle, and the second distance is smaller than the first distance [Fig. 4A-B; ¶0055-¶0056].  
Regarding claim 14,
Yamaguchi discloses the method as claimed in claim 9, further comprising securing the semiconductor wafer with the clamping member (17), wherein the supporter is rotated about a rotation axis (A2), and the clamping member is offset from the rotation axis [Fig. 3-4; ¶0052].  
Regarding claim 15,
Yamaguchi discloses the method as claimed in claim 9, further comprising: 
forming a processing liquid film over the semiconductor wafer [¶0082]; and 
maintaining a predetermined thickness of the processing liquid film in a drying process (S4) [Fig. 6; ¶0087].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2016/0214148 to Okutani et al. (hereafter “Okutani”) in view of Yamaguchi.
Regarding claim 1,
Okutani discloses a method for cleaning a semiconductor wafer, comprising: 
placing a semiconductor wafer (W) over a supporter (52) arranged around a central axis (A1) of a spin base (21) [Fig. 2, 4-5; ¶0153, ¶0173-¶0175]; 
securing the semiconductor wafer using a clamping member (51) positioned on the supporter [Fig. 4-5; ¶0173-¶0175]; 
spinning the semiconductor wafer by rotating the spin base (via 23) about the central axis [Fig. 2, 10; ¶0121, ¶0153]; and 
dispensing a processing liquid (e.g. via 11) over the semiconductor wafer [Fig. 2, 6-7, 10; ¶0160-¶0161].  
Okutani does not teach a guiding member located over the clamping member to guide placement of the semiconductor wafer over the supporter.  However such a guiding member is known in the art; for example, Yamaguchi similarly discloses a method for cleaning a semiconductor wafer comprising: placing a semiconductor wafer (W) over a supporter (18) arranged around a central axis (A1) of a spin base (11) [Fig. 1, 5; ¶0052-¶0054]; and securing the semiconductor wafer using a clamping member (17) positioned on the supporter, wherein the movement of the semiconductor wafer during the placement of the semiconductor wafer over the supporter is guided by a guiding member (16) located over the clamping member [Fig. 1, 5; ¶0052-¶0054, ¶0057-¶0060].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Okutani to further include a guiding member located over the clamping member, as taught by Yamaguchi, in order to predictably guide placement of the wafer over the supporter and guide processing liquid discharged from the wafer by centrifugal forces [Yamaguchi: ¶0049, ¶0097].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
Regarding claim 5,
Okutani in view of Yamaguchi discloses the method as claimed in claim 1, further comprising: 
releasing the semiconductor wafer from the clamping member (51) by rotating the supporter from a securing angle (“closed state”) to a thermal processing angle (“open state”) [Okutani: Fig. 10B-C; ¶0216]; 
lifting the semiconductor wafer by a thermal plate (6) when the supporter is rotated at the thermal processing angle [Okutani: Fig. 10C; ¶0217]; and 
heating the semiconductor wafer with the thermal plate [Okutani: Fig. 10C; ¶0218].  
Regarding claim 6,
Okutani in view of Yamaguchi discloses the method as claimed in claim 5, wherein, in the combined apparatus/method of Okutani in view of Yamaguchi, when the semiconductor wafer is lifted by the thermal plate, the processing liquid would predictably flow along a narrow space formed between an outer edge of the semiconductor wafer and the guiding member [see Okutani: Fig. 10B-C; ¶0216-¶0218].  
Regarding claim 8,
Okutani in view of Yamaguchi discloses the method as claimed in claim 5, further comprising discharging a processing gas (e.g. nitrogen gas) over the semiconductor wafer while the semiconductor wafer is lifted by the thermal plate to remove a processing liquid film formed over the semiconductor wafer [Okutani: Fig. 10E-F; ¶0223-¶0224].  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7,
As explained in the rejections above, Okutani (US Pub. 2016/0214148) in view of Yamaguchi (US Pub. 2014/0261162) discloses the method as claimed in claim 5 wherein Okutani discloses releasing the semiconductor wafer from the clamping member (51) by rotating the supporter from a securing angle (“closed state”) to a thermal processing angle (“open state”) [Okutani: Fig. 10B-C; ¶0216].  However, neither Okutani nor Yamaguchi teach or fairly suggest, singly or in combination, that during the placement of the semiconductor wafer over the supporter, the supporter is rotated at a guiding angle, and the guiding angle is greater than the securing angle and less than the thermal processing angle.  Upon a comprehensive search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the method defined by claim 7.  For at least the above reasons, claim 7 contains allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/DAVID G CORMIER/Primary Examiner, Art Unit 1711